ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_04_FR.txt.                                                                             651




          DÉCLARATION DE Mme LA JUGE DONOGHUE

[Traduction]

   1. Dans la présente déclaration, j’entends formuler des observations
sur la décision de la Cour de rejeter les exceptions préliminaires que la
partie défenderesse a soulevées à l’égard de sa compétence ratione mate-
riae, tout en souscrivant à cette décision.
   2. Dès lors que le demandeur s’appuie sur un traité pour fonder la
compétence de la Cour, le défendeur qui soulève une exception prélimi-
naire d’incompétence ratione materiae est censé fonder cette exception
non seulement sur des dispositions juridictionnelles, mais aussi sur des
dispositions de fond du traité en question, telles que les déﬁnitions et les
dispositions déﬁnissant les droits et obligations des parties. Les disposi-
tions de fond sont, bien entendu, également interprétées par la Cour lors
de l’examen de l’aﬀaire au fond. Dans le cadre des exceptions prélimi-
naires, la distinction entre les questions relatives à la compétence et celles
qui intéressent le fond a des conséquences importantes. Le dépôt de l’acte
introductif de l’exception préliminaire vient suspendre la procédure sur le
fond (article 79, paragraphe 5, du Règlement de la Cour du 14 avril 1978
tel que modiﬁé le 1er février 2001). La Cour peut alors statuer sur une
question de compétence, mais pas sur une question de fond.
   3. Malgré l’intérêt que revêt la distinction entre les questions relatives
à l’interprétation des traités qui déterminent l’étendue de la compétence
ratione materiae de la Cour et celles qui relèvent plutôt du fond, je ne
connais pas d’énoncé unique déﬁnissant clairement la limite entre les deux
catégories. La distinction est établie au cas par cas par la Cour, inspirée
par les positions des parties sur la question et fondée sur les circonstances
particulières de l’espèce.
   4. Si la Cour estime qu’une exception préliminaire intéresse une ques-
tion relative à l’interprétation des traités qui relève du fond, elle doit reje-
ter cette exception et réserver sa décision au stade de l’examen au fond.
   5. Si, en revanche, la Cour constate qu’une exception préliminaire sou-
lève une question concernant sa compétence ratione materiae, trois
options lui sont ouvertes : rejeter l’exception, l’accueillir ou renvoyer la
question de sa compétence au stade de l’examen au fond au motif que
l’exception ne présente pas, dans les circonstances de l’espèce, un carac-
tère exclusivement préliminaire (article 79, paragraphe 9, du Règlement
de la Cour du 14 avril 1978 tel que modiﬁé le 1er février 2001). Les parties
invoquent souvent cette troisième option comme solution intermédiaire
de repli pour le cas où leurs positions principales sur l’exception prélimi-
naire ne seraient pas retenues. Toutefois, pour les motifs exposés par deux
de ses membres dans une opinion individuelle récente, la Cour devrait en
principe accueillir ou rejeter les exceptions préliminaires et ne devrait

                                                                             97

       application de la cirft et de la ciedr (décl. donoghue)             652

choisir la troisième option que lorsqu’il existe des raisons manifestes de le
faire. (Voir Certains actifs iraniens (République islamique d’Iran c. Etats-
Unis d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 2019, opi-
nion individuelle commune de MM. les juges Tomka et Crawford.) La
Cour a suivi cette approche aujourd’hui.
   6. La Cour a déjà utilisé diverses formules pour énoncer le critère
qu’elle applique pour décider d’accueillir ou de rejeter les exceptions
concernant sa compétence ratione materiae. En 1996, lorsqu’elle a été sai-
sie de la question de savoir si un traité bilatéral lui donnait compétence
pour statuer sur les prétentions du demandeur, elle a déclaré qu’elle
     « ne p[ouvai]t se borner à constater que l’une des Parties soutient
     qu’il existe un … diﬀérend et que l’autre le nie. Elle doit rechercher
     si les violations du traité … alléguées par [le demandeur] entrent ou
     non dans les prévisions de ce traité et si, par suite, le diﬀérend est de
     ceux dont la Cour est compétente pour connaître ratione materiae. »
     (Plates-formes pétrolières (République islamique d’Iran c. Etats-Unis
     d’Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
     p. 810, par. 16 ; les italiques sont de moi.)
  7. La Cour a rappelé cette formule dans l’aﬀaire relative aux Immunités et
procédures pénales (Guinée équatoriale c. France) (exceptions préliminaires,
arrêt, C.I.J. Recueil 2018 (I), p. 308, par. 46), où elle a déclaré qu’elle
     « d[evai]t rechercher si les violations du traité … alléguées … entrent
     ou non dans les prévisions de ce traité et si, par suite, le diﬀérend
     est de ceux dont la Cour est compétente pour connaître ratione
     materiae » (Plates-formes pétrolières (République islamique d’Iran c.
     Etats-Unis d’Amérique), exception préliminaire, arrêt, C.I.J.
     Recueil 1996 (II), p. 810, par. 16) ».
   8. Dans l’aﬀaire relative aux Immunités et procédures pénales (Guinée
équatoriale c. France), la Cour a ensuite utilisé d’autres formules pour
indiquer comment elle statuait sur sa compétence ratione materiae.
Elle a dit, par exemple, qu’elle rechercherait si les deux « aspect[s] du diﬀé-
rend » opposant les parties à cette aﬀaire étaient « susceptible[s] d’entrer
dans les prévisions » des deux traités invoqués par le demandeur (C.I.J.
Recueil 2018 (II), p. 315, par. 69 et 70 ; les italiques sont de moi) et si
« les actes accomplis par [le défendeur] dont [le demandeur] tir[ait] grief
[étaient] susceptibles d’entrer dans les prévisions » du traité en question
(ibid., p. 319, par. 85 ; les italiques sont de moi).
   9. La plus récente formule par laquelle la Cour a énoncé le critère
qu’elle utilise pour statuer sur sa compétence ratione materiae ﬁgure
dans l’aﬀaire relative à Certains actifs iraniens (République islamique
d’Iran c. Etats-Unis d’Amérique) (exceptions préliminaires, arrêt, C.I.J.
Recueil 2019, p. 23, par. 36), où la Cour a déclaré qu’elle
     « d[evai]t rechercher si les actes dont [le demandeur] tire grief entrent
     dans les prévisions du traité … et si, par suite, le diﬀérend est de ceux

                                                                            98

       application de la cirft et de la ciedr (décl. donoghue)           653

    dont elle est compétente pour connaître ratione materiae… (Plates-
    formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amé-
    rique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
    p. 809-810, par. 16). » (Les italiques sont de moi.)
La Cour a de nouveau utilisé cette formule aujourd’hui (arrêt, par. 57).
   10. Je ne considère pas que la diversité de ces formules dénote l’exis-
tence d’incohérences dans la déﬁnition des critères que la Cour applique
pour statuer sur les exceptions d’incompétence ratione materiae. Selon
l’approche énoncée pour la première fois dans l’aﬀaire des Plates-formes
pétrolières, dès lors que la Cour constate l’existence d’un diﬀérend entre
les parties, elle doit examiner les actes dont le demandeur tire grief (en
d’autres termes, les faits qu’il allègue) à la lumière des droits et obliga-
tions prévus par le traité. La Cour n’a pas besoin de déterminer si les faits
allégués par le demandeur sont établis ni même si ces faits sont plausibles
pour trancher une question intéressant sa compétence ratione materiae.
L’appréciation des éléments de preuve est renvoyée au stade de l’examen
au fond. En revanche, la Cour doit se forger une opinion sur la mesure
dans laquelle les prévisions du traité s’appliquent aux actes allégués par le
demandeur avant d’accueillir ou de rejeter toute exception d’incompé-
tence ratione materiae. La manière dont elle exprime les conclusions
qu’elle tire de l’interprétation du traité varie inéluctablement en fonction
des circonstances particulières de l’espèce.
   11. L’arrêt rendu récemment en l’aﬀaire relative aux Immunités et pro-
cédures pénales (Guinée équatoriale c. France) est un cas où la Cour a
accueilli une des exceptions préliminaires du défendeur concernant sa
compétence ratione materiae. Pour parvenir à cette décision qui portait
sur des prétentions formulées au titre de la convention des Nations Unies
contre la criminalité transnationale organisée, la Cour a analysé les inter-
prétations respectives données à cette convention par les parties (Immuni-
tés et procédures pénales (Guinée équatoriale c. France), exceptions
préliminaires, arrêt, C.I.J. Recueil 2018 (I), p. 323, par. 102, et p. 328,
par. 117-118). C’est un des cas où l’on peut dire que les actes dont le
demandeur tire grief ne sont pas susceptibles d’entrer dans les prévisions
du traité, à supposer même que les faits allégués par l’intéressé soient éta-
blis. En pareil cas, la Cour donne une réponse déﬁnitive à la question
litigieuse intéressant l’interprétation du traité, qui ne peut être rouverte
dans l’aﬀaire.
   12. La situation est plus compliquée et plus délicate lorsque l’exception
d’incompétence ratione materiae est rejetée, de sorte que les prétentions
en cause doivent être examinées au fond. Tel est le cas aujourd’hui. La
Cour a rejeté chacun des trois moyens que la partie défenderesse avait
invoqués pour soulever ses exceptions d’incompétence ratione materiae.
Je parlerai ci-dessous des deux moyens tirés de la convention internatio-
nale pour la répression du ﬁnancement du terrorisme (ci-après la
« CIRFT »), à savoir l’existence des « éléments moraux » requis et la signi-
ﬁcation de l’expression « toute personne », avant d’aborder le moyen tiré

                                                                          99

       application de la cirft et de la ciedr (décl. donoghue)           654

de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (ci-après la « CIEDR »).
   13. Comme la Cour l’explique au paragraphe 63 de l’arrêt, elle a rejeté
la branche de la première exception préliminaire fondée sur l’interpréta-
tion que la partie défenderesse donnait aux dispositions du paragraphe 1
de l’article 2 de la CIRFT qui traitent de l’intention, de la connaissance et
du but (que la Cour qualiﬁe d’« éléments moraux »). Elle a décidé que les
interprétations divergentes données par les Parties à ces éléments du para-
graphe 1 de l’article 2 ne présentaient pas d’intérêt pour sa compétence
ratione materiae, ces questions devant plutôt être tranchées au stade de
l’examen au fond. Il en va de même de l’interprétation des éléments
constitutifs de l’intention qui sont nécessaires pour conclure à l’existence
d’un génocide au sens de la convention pour la prévention et la répression
du crime de génocide, que la Cour a traitée comme un élément de fond et
non comme une question intéressant sa compétence ratione materiae
(Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J.
Recueil 2007 (I), p. 121, par. 186-187 ; Application de la convention pour
la prévention et la répression du crime de génocide (Croatie c. Serbie),
arrêt, C.I.J. Recueil 2015 (I), p. 62, par. 132). L’arrêt rendu aujourd’hui
sur les exceptions préliminaires ne dit pas comment la Cour interprète
les dispositions du paragraphe 1 de l’article 2 relatives aux « éléments
moraux ».
   14. La Cour a également rejeté la branche de la première exception
préliminaire fondée sur l’interprétation que la partie défenderesse donnait
à l’expression « toute personne » ﬁgurant au paragraphe 1 de l’article 2 de
la CIRFT.
   15. Selon la partie défenderesse, l’expression « toute personne » doit
être interprétée comme excluant les représentants de l’Etat. Sous l’empire
de cette interprétation de la CIRFT, les violations de celle-ci que les
représentants de l’Etat commettraient par des actes de ﬁnancement du
terrorisme échapperaient à la compétence ratione materiae de la Cour.
   16. La partie requérante soutient que l’interprétation de cette expres-
sion est une question de fond. Certes, l’exception soulevée par la partie
défenderesse concerne la compétence de la Cour, mais la partie requé-
rante fait valoir qu’elle ne présente pas un caractère exclusivement pré-
liminaire et que, en tout état de cause, l’interprétation que la partie
défenderesse donne à l’expression « toute personne » est erronée. Selon la
partie requérante, cette expression s’applique à toutes les personnes, qu’il
s’agisse de personnes privées ou de représentants de l’Etat.
   17. C’est à juste titre que la Cour a traité l’interprétation de l’expres-
sion « toute personne » comme une question tendant à éclairer l’étendue
de sa compétence ratione materiae et non comme une question à trancher
au stade du fond. Sa décision sur cette branche de la première exception
préliminaire soulevée par la partie défenderesse revêt une importance
considérable pour les points de l’aﬀaire qui seront examinés au fond. Une
grande partie du comportement que la partie requérante qualiﬁe d’actes

                                                                         100

       application de la cirft et de la ciedr (décl. donoghue)              655

de ﬁnancement du terrorisme semble être l’œuvre de personnes qui (selon
la partie requérante) étaient des fonctionnaires de l’Etat défendeur. Si la
Cour avait accueilli la première exception d’incompétence soulevée par la
partie défenderesse sur la base de son interprétation de l’expression « toute
personne », l’aﬀaire à examiner sur le fond aurait été beaucoup plus limi-
tée. L’interprétation de cette expression est purement une question de
droit. Les Parties l’ont débattue de façon exhaustive dans leurs écritures.
Rien ne permet de conclure que l’exception d’incompétence soulevée ne
revêt pas un caractère exclusivement préliminaire. Il est donc opportun
que la Cour décide aujourd’hui s’il y a lieu d’accueillir ou de rejeter ce
volet des exceptions préliminaires de la partie défenderesse.
   18. Je souscris à la décision rendue par la Cour aujourd’hui qui consi-
dère que l’expression « toute personne » employée au paragraphe 1 de l’ar-
ticle 2 de la CIRFT n’exclut pas les représentants de l’Etat.
   19. Comme le souligne la partie défenderesse, la CIRFT ne contient
pas de dispositions interdisant le ﬁnancement du terrorisme par les Etats.
Toutefois, l’Etat ne peut agir que par l’intermédiaire d’individus. Si les
fonctionnaires dont le comportement peut être imputé à un Etat entrent
dans le champ d’application de l’expression « toute personne », tout Etat
partie a l’obligation de punir ou de prévenir certains comportements dont
feraient montre ses fonctionnaires dans l’exercice de leurs fonctions. Il
s’ensuit que, même si les Etats ayant participé aux négociations se sont
abstenus d’inclure dans la convention des dispositions interdisant le ﬁnan-
cement du terrorisme par les Etats, ils ont néanmoins adopté un texte
ayant au fond des conséquences analogues pour les Etats parties à la
CIRFT. Comme l’a fait remarquer la partie défenderesse, il s’agit là d’un
résultat étrange.
   20. Quoi qu’il en soit, au sens ordinaire, l’expression « toute personne »
ne souﬀre aucune limitation. La partie défenderesse demande à la Cour de
présumer une exception qui ne ﬁgure pas dans le texte. Lorsque les termes
mêmes d’une disposition conventionnelle sont sans équivoque, comme c’est
le cas en l’espèce, l’existence d’une exception à cette disposition ne peut être
présumée que si les règles d’interprétation des traités permettent de la
mettre en évidence de façon convaincante. Ayant étudié les exposés détail-
lés faits par la partie défenderesse sur l’interprétation de l’expression « toute
personne », je ne vois aucune raison de présumer l’existence d’une exception
qui serait incompatible avec le sens ordinaire de cette expression.
   21. Dans l’arrêt rendu aujourd’hui, la Cour rejette l’interprétation
donnée par la partie défenderesse à l’expression « toute personne » et
retient celle avancée par la partie requérante, tranchant ainsi la question
de l’interprétation du traité dans le cadre de la présente aﬀaire.
   22. La Cour rejette également l’exception d’incompétence ratione mate-
riae soulevée par la partie défenderesse au titre de la CIEDR, mais pour
des motifs diﬀérents de ceux qui l’ont amenée à rejeter l’exception tirée de
l’expression « toute personne » dans le cadre de la CIRFT. Cette diﬀé-
rence de motifs emporte des conséquences diﬀérentes pour la suite de la
procédure en l’espèce.

                                                                             101

       application de la cirft et de la ciedr (décl. donoghue)              656

   23. La partie requérante a formulé un large éventail de prétentions,
résumées dans l’arrêt (par. 88-90), qui découleraient de la CIEDR. Pour
l’essentiel, elle ne tire pas grief de l’existence d’une discrimination de droit
pratiquée à l’encontre de groupes protégés. Elle fait plutôt état d’une
« discrimination qui se manifeste par le fait que des lois ou règlements
neutres à première vue produisent des incidences ou des eﬀets distincts »
(mémoire de l’Ukraine, par. 566), aﬃrmant que la partie défenderesse a
appliqué des mesures « ayant pour but ou pour eﬀet de créer la discrimi-
nation raciale » (ibid., par. 587). La Cour fait observer à juste titre que les
droits et obligations prévus par la CIEDR que la partie requérante
invoque sont formulés en termes généraux et que la liste des droits visés à
l’article 5 n’est pas exhaustive. Pour rejeter l’exception d’incompétence
ratione materiae soulevée par la partie défenderesse au titre de la CIEDR,
elle se fonde sur la portée de ces prévisions de la convention ainsi que sur
la nécessité d’évaluer les éléments de preuve tendant à établir l’objet et les
eﬀets des mesures dont la partie requérante tire grief (arrêt, par. 94-96).
Elle en conclut que ces mesures sont « susceptibles de porter atteinte à la
jouissance de certains droits protégés par la CIEDR » (ibid., par. 96).
   24. Je conviens avec la Cour que ces éléments de la thèse de la partie
requérante concourent à expliquer pourquoi il y a lieu de rejeter l’excep-
tion préliminaire d’incompétence ratione materiae soulevée au titre de la
CIEDR. Un motif supplémentaire en est la manière dont la partie défen-
deresse a choisi de formuler cette exception. La partie défenderesse sou-
tient d’une manière générale que la partie requérante invoque des droits
et obligations qui n’entrent pas dans les prévisions de la CIEDR (excep-
tions préliminaires, chap. VIII, sect. II). Elle déclare qu’« un certain
nombre de droits invoqués par l’Ukraine » ne sont pas protégés par cet
instrument (ibid., par. 327). A titre d’exemple, elle évoque l’alinéa e) v) de
l’article 5 de la CIEDR, qui vise le « droit à l’éducation et à la formation
professionnelle ». Elle fait valoir à cet égard que cette disposition « ne pré-
voit pas, contrairement à ce que prétend l’Ukraine, de droit absolu à un
enseignement « dans la langue maternelle » ». Selon elle, la disposition a
plutôt pour objectif principal d’assurer à toute personne, quelle que soit
son origine ethnique, un droit d’accès au système national d’enseignement
sans discrimination (ibid., par. 329). Toutefois, elle n’examine pas les
mesures relatives à l’éducation dont la partie requérante tire grief pour
étayer sa thèse selon laquelle ces actes ne tombent pas sous le coup de
l’alinéa e) v) de l’article 5 de la CIEDR tel qu’elle l’interprète.
   25. Lorsque l’on examine les mesures relatives à l’éducation dont la
partie requérante tire grief à la lumière des observations respectives faites
par les Parties au sujet du champ d’application de l’alinéa e) v) de l’ar-
ticle 5, il est permis de dire que ces mesures sont « susceptibles » d’entrer
dans les prévisions du traité (ou, selon les termes employés par la Cour
aujourd’hui, « susceptibles de porter atteinte à la jouissance de certains
droits protégés par la CIEDR ») (arrêt, par. 96). Je parviens à une conclu-
sion analogue s’agissant des autres mesures dont la partie requérante tire
grief, compte tenu de l’interprétation donnée par chacune des Parties aux

                                                                            102

      application de la cirft et de la ciedr (décl. donoghue)          657

dispositions pertinentes de la CIEDR. J’en conclus donc que les actes
dont la partie requérante tire grief entrent dans les prévisions de la
CIEDR.
   26. L’arrêt rendu aujourd’hui ne dit pas comment la Cour interprète
les prévisions de la CIEDR invoquées par la partie requérante. Le rejet de
l’exception préliminaire tirée de la convention ne signiﬁe pas que la Cour
a retenu les interprétations avancées par la partie requérante. La réponse
à la question de savoir si les actes dont la partie requérante tire grief
constituent des violations de la CIEDR dépendra des interprétations que
la Cour donnera aux prévisions de cette convention lors de l’examen de
l’aﬀaire au fond, ainsi que de ses conclusions concernant les éléments de
preuve.
   27. Ayant examiné l’exception d’incompétence ratione materiae tirée
de la CIEDR par la partie défenderesse, la Cour l’a rejetée. Son arrêt
vient trancher la question de sa compétence ratione materiae au titre de la
CIEDR dans le cadre de la présente aﬀaire.

                                          (Signé) Joan E. Donoghue.




                                                                       103

